DISSENTING OPINION BY
TAMILIA, J.:
¶ 1 I respectfully dissent and would hold that termination of the parental rights of C.M. and J.D., without prospective adoptive parents or any plan to achieve permanency for the young man at issue, is not in the best interests and does not meet the emotional needs and welfare of 12-year-old T.D.
¶ 2 While the Juvenile Act does not require pre-adoptive placement as a prerequisite to involuntary termination of parental rights, the purpose of the Act is to provide permanency and finality in a procedure which forever removes children from the custody of their biological parents.
§ 6301 Short title and purposes of the chapter
(b) Purposes. — This chapter shall be interpreted and construed as to effectuate the following purposes:
(1) To preserve the unity of the family whenever possible or to provide another alternative permanent family when the unity of the family cannot be maintained.
42 Pa.C.S.A. § 6301, Short title and purposes of chapter (b) Purposes. — (emphasis added).
¶ 3 Relying on the facts peculiar to In re K.C.F., 928 A.2d 1046 (Pa.Super.2007), the majority opines that to deny termination would “foreclose any hope for adoption and condemn T.D. to foster care until he reaches majority.” Majority Memorandum at 923. I believe that to terminate the parental rights of T.D.’s parents, without a definitive plan for T.D.’s future, does him a greater injustice, effectively making him, a 12-year-old young man who has expressed his desire to not be adopted, an orphan *924'without cause. See In re E.M., 908 A.2d 297 (Pa.Super.2006).
¶ 4 The guardian ad litem who, by definition, is the individual entrusted with protecting the rights of the minor child, maintains that termination, at this point in time, does not meet the needs and welfare of T.D. Guardian Ad Litem’s brief at 12. In addition to other positive factors, he further points out that T.D. “has a strong bond with both parents”, “desperately wants to see them and is saddened and depressed when he does not.” Id. at 13. I agree with the guardian ad lite m’s assessment of T.D.’s situation.
¶ 5 The majority seeks to distinguish E.M. from K.C.F., but if analyzed in relation to the dynamics of termination and adoption proceedings, K.C.F. provides less support to the trial court’s finding than does E.M. to the parents position. It is beyond question that the facts of the case before us clearly support the finding of the trial court on termination pursuant to 23 Pa.C.S.A. § 2511, Grounds for involuntary termination, (2), (5) and (8). These sections of the act are clearly supported by competent testimony presented by CYS caseworker Jerdean Beatty, who has been assigned to the case since 2003 and during the CYS Family Service Plan (FSP) following the adjudication of dependency, and thereafter, following court approval of CYS’s decision to change the goal of the FSP from family reunification to termination because parents failed to comply with the FSP’s court-ordered requirements. The majority carefully delineated the evidence relied upon by the trial court in reaching its decision to terminate the parental rights of father, J.D., and mother, C.M., and found that under the totality of the circumstances, the elements of section 2511(a)(1) and (2) were met as to both parents. Correctly, finding that the record supports the trial court’s determination under subsections 2511(a)(1) and (2), the majority properly bypassed confrontation of the parents’ remaining complaints challenging the court’s determinations under subsections (a)(5) and (a)(8) citing In re B.L.W., 843 A.2d 380, 384 (Pa.Super.2004) (en banc) (citations omitted).
¶ 6 It is at this juncture that section 2511 implicates an additional element of considerations, which focuses on the emotional needs and welfare of the child.
(b) Other considerations — The court in terminating the rights of a parent shall give primary consideration to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall not be terminated solely on the basis of environmental factors such as inadequate housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent. With respect to any petition filed pursuant to subsection (a)(1), (6) or (8), the court shall not consider any efforts by the parent to remedy the conditions described therein which are first initiated subsequent to the giving of notice of the filing of the petition.
Although I agree with the lower court and the majority that termination was proper under the sections 2511(a)(1) and (2), the statute mandates us to next look to section 2511(b) as an intangible consideration which preempts sections 2511(a)(1) and (a)(2), as we consider the developmental, physical and emotional needs and welfare of T.D.
¶ 7 When the parent/child relationship is examined, it appears that the trial court and the panel majority ignore significant aspects of the relationship between T.D. and his parents. As expressed by the guardian ad litem, social workers, parents, child and foster parents, a plethora of bonding exigencies to the parents, and an*925tipathy to adoption clearly and explicitly exist.
¶ 8 Agency caseworker Beatty testified that she believed it to be in the best interest of the minor child that parental rights of both parents be terminated at this time. She admitted, however, she has no doubt T.D. loves his father and that his father loves him; that T.D. looks forward to visits with both parents; and that T.D. is clearly bonded with both parents. N.T., 4/2/07, at 82-88. Beatty related that although the father is an amputee, he plays ball with the child and is loving and appropriate during the visits. Id. at 82-88.
¶ 9 Laura Doran, adoption supervisor at Adelphoi Village, testified that she has provided and supervised permanency preparation counseling, and while recommending termination, on cross-examination she admitted that T.D. is bonded with his parents and that it would adversely impact him if parental rights are terminated. Id. at 127.
¶ 10 Denise Cox, T.D.’s foster mother at the time of the termination hearing, testified the child was placed with her in August 2006. Explaining that T.D. emotionally distances himself from his foster family, she stated that she is currently unwilling to adopt T.D. because he “emotionally is not with us.” Id. at 130-131, 145. Further, on cross-examination by counsel for mother, Cox testified that T.D. has indicated to her that he does not wish to be adopted. N.T., 4/16/07, at 144.
¶ 11 Father also testified that T.D. told him that he does not wish to be adopted; T.D. also told him, “Daddy, what I want for Christmas is to come home.” Id. at 242. Further, father described significant life style changes which might offer better living conditions for T.D. Id. at 228-29, 234.
¶ 12 Finally, the guardian ad litem agrees with the trial court that pursuant to 23 Pa.C.S.A. § 2511(a)(1)(2) and (8), there is clear and convincing evidence to support the termination of parental rights. The guardian ad litem adds an addendum to the trial court’s finding, however, and points out that the evidence presented by the witnesses detailed above establishes that the child does not wish to be adopted and although he lives in a foster home that may be pre-adoptive in the future, his foster parents were unwilling to adopt T.D. on the date of the termination hearing due to him not being emotionally attached to their family. In support of his opinion that parental rights should not be terminated at this time, the guardian ad litem concisely and clearly states:
As [T.D.] has continued to voice his desire to not be adopted, this Guardian Ad Litem has real concerns that if the termination of his parental rights were to be affirmed by this Honorable Court, then T.D. would become a true orphan and never achieve permanency as contemplated by the Pennsylvania adoption laws. Further, since the conclusion of the termination hearing [4/2/07; 4/16/07], T.D. has been moved to two new foster homes. He is doing well in his current placement, but still is uncomfortable with the idea of his adoption. It remains unclear at this time whether his current placement is pre-adoptive.
Guardian Ad Litem’s brief at 15-16.
¶ 13 In conclusion, while the caseworkers, trial judge and majority appear impelled to produce a result that is in the best interest of the child, it is a standard which does not apply in this situation. The Legislature, in its wisdom, has imposed two supervening criteria to the involuntary termination procedure and evi-dentiary findings that are controlling in most cases. Both are applicable to this *926case. The first is expressed in our review and discussion of section 2511(a)(1) and (2), under section 2511(b), Other considerations, supra. The second is pursuant to 23 Pa.C.S.A. § 2711, Consents necessary to adoption.
(a) General rule. — Except as otherwise provided in this part, consent to an adoption shall be required of the following:
(1)The adoptee if over 12 years of age.
The majority somehow construes T.D.’s age of 12 to be negotiable under the statute because he is six years away from the age of majority. This attempt to find “wiggle room” in the statute is improper and is done in a manner such as to ignore the overwhelming evidence that the court and CYS in the proceeding below failed to establish that the developmental, physical and emotional needs and welfare of T.D. will be met by terminating his relationship with his parents. For this reason, involuntary termination was not legally possible, and at the age of 12, adoption cannot go forward without T.D.’s consent. If the adoption cannot proceed, then termination of parental rights should not be an option because it leaves the child in limbo and being an orphan with no likelihood of imminent adoption.
¶ 14 The proper resolution of this quandary is to have the case remanded for additional review of a permanency plan which continues to involve T.D. with his parents while assuring his best interests, needs and welfare are served in fundamentals of child care, schooling and surrogate parenting. Since there is time between T.D.’s present age of 12 and his majority, it is possible that a better resolution resulting in adoption might occur with a less demanding approach. As propounded in E.M., I firmly believe, “[ajlthough the statutory criterion has been met for termination, the court abused its discretion in concluding termination serves the needs and welfare of these children.” In re E.M., supra at 309.